Per Curiam.
The defendant was charged with manslaughter and following a jury trial was convicted of that crime. MCLA § 750.321 (Stat Ann *3791954 Rev §28.553). He was sentenced to a term of 4 to 15 years in prison.
On appeal the defendant argues that error occurred at his sentencing when the judge read a statement by a witness not present at the trial. The defendant also claims that immaterial testimony was admitted at his trial.
These issues are frivolous. Defense counsel made a specific waiver of the statement that the judge read at the sentencing. The record does not support defendant’s allegation that immaterial testimony was admitted. The questions sought to be reviewed are so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.